The majority, seemingly not quite satisfied to rest the result declared on what was said in their former opinion, have put *Page 277 
forward additional grounds considered by them as fortifying the position taken. In our view, the new matter written in disposing of the motion for rehearing merely represents confusion worse confounded. The extremity to which the majority are driven to find supporting argument is witnessed by the effort to impair what this court said long ago in Beals v. Ares, 25 N.M. 459,185 P. 780, upon the status of the common law in our jurisprudence, for nearly thirty years regarded as a virtual chart and compass in the field occupied by the common law.
We are satisfied with what we have written in our former dissents. We there pointed out the fallacy in the argument advanced, as well as danger to the security of property rights involved, in the course embarked upon by the majority opinion. It is no answer to say that this invasion of a birthright of Anglo-Saxon jurisprudence does not represent the first encroachment. That frequently affords the explanation, although it furnishes no justification, for the denial of a right long cherished and deemed secure.
We reaffirm our dissent.